Title: To Alexander Hamilton from Edmund Randolph, 28 August 1794
From: Randolph, Edmund
To: Hamilton, Alexander


Philadelphia, August 28, 1794. “… it is the wish of the President of the United States, that General Miller should be sent into the counties of Pennsylvania, west of the Susquehannah, to ascertain their real temper, in case they should be called upon to quell the insurrection in the West. This idea arose from the suggestion in Mr. Bradford’s private letter, and is certainly important. The office of Supervisor does not perhaps include such a duty, but the object and the fitness of the man would at least render his expences a contingent charge.”
